Cole, J.
1. This action was commenced before a justice of the peace, where the plaintiff obtained judgment. The cause was removed by appeal to the municipal court of Eipon. The pleadings in both courts were oral. The defendant objected, on the trial in the municipal court, to the admission of *318any testimony under the complaint, on the ground that it stated no cause of action. The objection was overruled, and that ruling is assigned for error here. The complaint is somewhat informal, but it is not so much so that a person of common understanding would have any difficulty in knowing what is the cause of action intended to be stated. This, by statute, is made the test of the sufficiency of such pleadings. (Section 51, ch. 120, Tay. Stats., and section 3626, R. S. 1878.) It is apparent from the complaint that the cause of action is founded upon an account for boarding the employees of the defendant. Of course, the liability of the defendant, if any existed, arose upon contract, express or implied.
2. We do not think there was any error in excluding the questions asked the witness Rock, which is the next exception relied on for a reversal of the judgment; for if the testimony showed that the defendant authorized Harrington to make the contract with the plaintiff for boarding its employees, which he did make; or if, without having given such authority, it afterwards ratified Harrington’s act in that respect— it is plain that it would be liable, whatever responsibility it might have assumed as to other board bills in other cases. The questions which were asked Rock were, in substance, whether the defendant company, while the witness was the supeiúntendent of the northern division of its road, ever paid board bills of hands working on its roads, or assumed responsibility in any case where the bills for such board were not sent to the office of the witness, or were not in his possession, at the time or before the pay-roll was made out. This rule or usage of the company, as to the payment of board bills, might be well enough for its protection, but it did not really affect the question of its liability in this case.
3. Several exceptions were taken to the charge of the municipal judge, as given, and also to his refusal to give certain requests asked on the part of the defendant. The questions of fact affecting defendant’s legal liability to pay the plaintiff *319tbe balance due on bis board bill, seem to have been fairly submitted on tbe evidence, under proper instructions. Tbe jury were told, in effect, that if they found that Harrington bad no authority from tbe company to make the contract or arrangement for boarding the men, which tbe plaintiff claimed was made, yet if Harrington made' such an arrangement with tbe knowledge of the company, and the company paid the September and October bills, this would amount to a ratification of Harrington’s contract in the matter; but, on the contrary, if Harrington had no authority to make that contract, and if defendant knew nothing about it — even if made as claimed, — that the payment of previous bills would be no evidence of ratification of his acts by the company. This is the gist or pith of the charge. As a matter of course, if Harrington assumed to act for the company in making the contract for boarding the men without or in excess of authority given him, he could not bind the coinpany by his acts. But if the company, with full knowledge of all the material circumstances, ratified his acts in that regard, it would be bound. The doctrine of the charge is, that whatever arrangement was made must have been known to the company when it paid the plaintiff for his board bills for September and October, otherwise ratification could not be inferred from such payments. But if the payments were made with full knowledge of the terms of the contract, they would be strong proof of the adoption of the contract by the company. It does not seem to us that the jury could have been misled to the prejudice of the defendant by the charge given.
By the Gourt. — The judgment of the municipal court is affirmed.